Citation Nr: 0115245	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-14 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to August 
1946, from February 1947 to March 1947, and from June 1951 to 
June 1975.  He died in January 2000, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 RO decision which, in pertinent part, 
denied service connection for the cause of the veteran's 
death (one basis for dependency and indemnity compensation 
(DIC)). 

There is another issue which is not in appellate status.  In 
its March 2000 decision, the RO also denied eligibility for 
dependents' educational assistance benefits under 38 U.S.C. 
Chapter 35.  With limitations, the term "eligible person" for 
educational assistance under Chapter 35 means a child, 
surviving spouse, or spouse of a veteran who was discharged 
under other than dishonorable conditions, and who: Died of a 
service-connected disability, has a total disability 
permanent in nature resulting from a service- connected 
disability, or who died while a disability so evaluated was 
in existence.  38 U.S.C.A. §§ 3500, 3501 (West 1991); 38 
C.F.R. § 3.807(b) (2000).

In an April 2000 notice of disagreement, the appellant did 
not appeal the issue pertaining to Chapter 35 benefits, but 
only appealed the denial of service connection for the cause 
of the veteran's death.  Nonetheless, a statement of the case 
was issued in April 2000 which related to both issues.  In 
May 2000, the appellant submitted a VA Form 9 (substantive 
appeal) only with respect to the issue of service connection 
for the cause of the veteran's death.  She did not appeal the 
issue of eligibility for dependents' educational assistance 
benefits under 38 U.S.C. Chapter 35.  In written arguments 
dated in September 2000 and January 2001, the appellant's 
representative identified the issues on appeal as entitlement 
to service connection for the cause of the veteran's death, 
and eligibility for dependents' educational assistance 
benefits under 38 U.S.C. Chapter 35.  The Board finds that 
the RO should contact the appellant and her representative 
and determine whether she wishes to appeal the denial of 
eligibility for benefits under dependents' educational 
assistance benefits under 38 U.S.C. Chapter 35.


FINDING OF FACT

The veteran died on January [redacted], 2000, and the primary cause 
of death was hepatocellular carcinoma, due to or as a 
consequence of cirrhosis secondary to alcoholism (a substance 
abuse disability).


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
precluded by law.  38 U.S.C.A. §§ 105, 1110, 1131 (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

During his lifetime, the veteran's only established service-
connected conditions were Wernicke-Korsakoff's syndrome with 
cerebellar degeneration, and varicose veins of the right leg.

The veteran served on active duty from March 1945 to August 
1946, from February 1947 to March 1947, and from June 1951 to 
June 1975.  There are no service medical records from the 
veteran's first two periods of active duty service.  Service 
medical records from his final period of service reflect that 
a medical examination performed in November 1955 was 
essentially negative.  A November 1965 treatment note shows 
that the veteran complained of right-sided pain, diarrhea, 
and dark brown urine.  On examination, there was no obvious 
icterus, and the conjunctivas were slightly injected.  The 
liver was tender in its entirety.  The diagnostic assessment 
was hepatitis, questionable liver abscess - amebic.

Subsequent annual medical examinations are negative for a 
liver disorder until the 1970s.  A discharge summary shows 
that the veteran was hospitalized from November 1972 to 
December 1972 after he presented with complaints of 
wobbliness on walking, double vision, tremors, and numbness 
in his hands and feet.  He reported drinking 5 or 6 alcoholic 
drinks daily.  The examiner noted that the veteran had a 
history of questionable hepatitis in 1965 with no known 
residuals.  A liver biopsy showed cytoplasmic vacuoles in a 
majority of hepatocytes, and reticulin stains revealed normal 
lobular architecture.  The findings were felt to be 
compatible with a diagnosis of severe fatty metamorphosis 
with no cirrhosis.  The veteran was treated for probable 
delirium tremens, and a psychiatric consultation indicated a 
diagnosis of alcohol abuse.  A medical separation from 
service was recommended.  The discharge diagnoses were 
Wernicke-Korsakoff encephalopathy, secondary to excess 
alcohol consumption (treated, slightly improved), cerebellar 
degeneration, secondary to Wernicke-Korsakoff encephalopathy 
(treated, basically unchanged), severe distal polyneuropathy, 
nutritional, secondary to excess alcohol consumption 
(treated, unchanged), and fatty metamorphosis of the liver.  
The examiner opined that the veteran was unfit for further 
military service.  The veteran was evacuated to the 
continental US and was to be referred for a physical 
evaluation board for medical separation.

A medical examination performed for medical board purposes in 
November 1972 noted fatty metamorphosis of the liver, 
vertical and horizontal nystagmus and diplopia, mild corneal 
icterus, bilateral tremor of the upper extremities, decreased 
sensation in both feet, encephalopathy, cerebellar 
degeneration, and polyneuropathy.  The diagnoses were 
Wernicke-Korsakoff encephalopathy, secondary to excess 
alcohol consumption, cerebellar degeneration, secondary to 
Wernicke-Korsakoff encephalopathy, severe distal 
polyneuropathy, nutritional, secondary to excess alcohol 
consumption, and fatty metamorphosis of the liver.  The 
veteran was found not qualified for duty.

A discharge summary from Walter Reed General Hospital shows 
that the veteran was hospitalized from December 1972 to 
February 1973.  On examination, the veteran's liver was 
percussed to a span of 11 centimeters and was palpable 11/2 
finger-breadths below the right costal margin at the 
midclavicular line.  The examiner noted that a prior liver 
biopsy showed fatty metamorphosis compatible with alcoholism.  
The neurology service initially felt that the veteran 
probably had an organic brain syndrome secondary to chronic 
alcoholism.  During his hospital course, the veteran showed 
continued improvement in all signs, and he was eventually 
found fit for duty without profile.  The veteran was 
counseled against further alcohol use and discharged in an 
asymptomatic state with normal peripheral blood smear and a 
normal liver function study.  The discharge diagnosis was 
organic brain syndrome, secondary to chronic alcoholism, 
manifested by Wernicke's encephalopathy with midline 
cerebellar syndrome, peripheral neuropathy and intention 
tremor, all resolved.  The veteran was discharged to duty.

A January 1975 treatment note shows that the veteran reported 
that he wanted to stop drinking alcohol.  The examiner noted 
that he had a history of alcoholism and secondary liver 
disease.  On medical examination performed for retirement 
purposes in January 1975, the veteran's abdomen and viscera 
were listed as normal.  The examiner diagnosed varicose veins 
of the right lower leg, history of Wernicke Korsakoff's 
attack in December 1972, resolved, and mild cerebellar 
degeneration secondary to Wernicke Korsakoff's.  In a report 
of medical history completed in conjunction with the 
retirement examination in January 1975, the veteran reported 
a history of jaundice or hepatitis, and denied a history of 
stomach, liver, or intestinal trouble.  The reviewing 
examiner noted that the veteran had a history of jaundice in 
1965.  Service medical records are negative for carcinoma or 
cirrhosis of the liver.

At a November 1975 VA examination, the veteran's lymphatic 
and hemic systems were within normal limits.  The veteran was 
diagnosed with Wernicke-Korsakoff syndrome and varicose 
veins.

At a July 1976 VA examination, the examiner noted that the 
veteran was taking various medications and seemed not to 
understand that he should totally abstain from alcohol.

At a January 1979 VA examination, the veteran was diagnosed 
with Wernicke-Korsakoff's syndrome, by history, and 
adjustment reaction of adult, with mild anxiety.

Admission reports from the Hampton VA Medical Center (VAMC) 
dated from 1991 to 1992 reflect several admissions for 
gastrointestinal bleed.  A May 1992 admission report shows 
that the veteran was admitted for alcohol and liver disease.

A VA hospital discharge summary from the Hampton VAMC shows 
that the veteran was admitted on January 21, 2000 with a 
progressive rise in his alpha fetoprotein, marked asterixis, 
and decreasing ability to take care of himself at home.  The 
examiner noted a past medical history of cirrhosis, diagnosed 
in 1990 with variceal bleed, treated because of portal 
hypertension with an intraparenchymal shunt, gallstones, 
chronic pancreatitis, gastroesophageal reflux disease on 
upper gastrointestinal series in 1992 with Barrett's 
esophagus, diagnosed on esophagogastroduodenoscopy (EGD) in 
1997, history of smoking, obesity, and only 4 lumbar 
vertebrae.  On examination, the veteran's abdomen was 
diffusely tender and distended, and the liver was about 12 
centimeters at the right costal margin.  The veteran was 
transferred for hospice care.  He had progressive loss of 
consciousness and worsening asterixis, and became almost 
totally unresponsive.  The veteran died on January [redacted], 2000.  
The primary discharge diagnosis was hepatocellular carcinoma 
with hepatic encephalopathy, progressive coma, and death.  
Other discharge diagnoses were pulmonary metastasis, 
cirrhosis from hepatitis B and ethanol (alcohol) with portal 
hypertension, treated by transjugular intrahepatic portacaval 
shunt procedures in 1992 and revision in 1996, organic 
affective disorder, Barrett's esophagitis with 
gastroesophageal reflux disease, and obesity.

The veteran's death certificate shows that he died on January 
[redacted], 2000 at the Hampton VAMC.  The immediate cause of death 
was listed as hepatocellular carcinoma, due to or as a 
consequence of cirrhosis and portacaval shunt, due to or as a 
consequence of hepatitis B infection.  Other significant 
conditions listed as contributing to death but not resulting 
in the underlying cause were obesity, Barrett's esophagitis, 
and organic affective disorder.  An autopsy was not 
performed.

In February 2000, the appellant submitted a claim for DIC.  
She asserted that the cause of the veteran's death was due to 
service.

By a letter dated in March 2000, a VA doctor, the chief of 
gastroenterology at the Hampton VAMC, stated that he was 
closely involved in the veteran's medical care from 1989 to 
his death.  He indicated that the veteran died of metastatic 
hepatocellular carcinoma, arising from longstanding alcoholic 
cirrhosis.  He noted that he reviewed medical records dated 
from 1972 to the present, and that the veteran was 
hospitalized at Walter Reed Army Hospital from December 1972 
to February 1973, where he was diagnosed with organic brain 
syndrome secondary to chronic alcoholism, manifested by 
Wernicke's encephalopathy with midline cerebellum syndrome, 
peripheral neuropathy and intention tremor, all resolved, and 
where a liver biopsy showed fatty metamorphosis consistent 
with alcoholism.  He noted that after separation from 
service, the veteran had multiple admissions to the Hampton 
VAMC, in which the central feature was chronic alcoholism.  
He stated that the veteran subsequently developed severe 
alcoholic liver disease and had several episodes of 
hemorrhage from esophageal varices.  In June 1998, the first 
evidence of a developing hepatocellular carcinoma appeared, 
which later resulted in his death.  He stated that the 
veteran did not have chronic hepatitis B or C virus 
infection, and that his death certificate was erroneous in 
listing hepatitis B as a contributing cause of death.  He 
said that some records were not available to him, but that 
". . . serious nervous system disease and liver involvement 
secondary to alcoholism were documented while on active duty.  
It is a certainty that [the veteran] died of hepatocellular 
cancer arising in a liver rendered cirrhotic secondary to 
alcoholism."  He opined that the veteran developed 
hepatocellular carcinoma secondary to alcoholic cirrhosis, 
and that the issue was clear-cut.

By a statement dated in March 2000, the appellant asserted 
that DIC benefits should be awarded based on a VA General 
Counsel opinion issued on June 9, 1999.  By a statement dated 
in May 2000, she reiterated her assertions.  She essentially 
stated that the veteran's alcoholic liver disease and 
hepatocellular cancer were linked to his military service.

By a statement dated in January 2001, the appellant's 
representative asserted that the veteran's substance abuse 
disability (alcoholism) was secondary to his service-
connected disability of Wernicke-Korsakoff's syndrome with 
cerebellar degeneration, and that therefore service 
connection should be awarded for the cause of the veteran's 
death under 38 C.F.R. § 3.310(a), pertaining to secondary 
service connection, and VAOPGCPREC 7-99. 



II.  Analysis

The appellant essentially asserts that the veteran's service-
connected Wernicke-Korsakoff's syndrome with cerebellar 
degeneration caused a substance abuse disability, which led 
to his death from hepatocellular carcinoma.

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (VCAA) which made 
several amendments to the law governing VA claims.  Among 
other things, this law eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  Id. § 3(a) (to be codified as amended at 38 U.S.C. § 
5103).  The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim, and provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  Id. § 3(a) (to be codified as amended at 
38 U.S.C. § 5103A). 

In the present case, the RO has not yet considered the 
appellant's claim in light of the aforementioned amendments.  
Consequently, the Board must consider whether she would be 
prejudiced if the Board were to proceed with consideration of 
her claim, without having the RO consider the new regulations 
in the first instance.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new laws have not changed 
the applicable criteria in a way which could alter the 
outcome of the appellant's claim.  The appellant has not 
identified additional evidence which is not already in the 
claims file, and she has been informed that her claim is 
barred by applicable laws.  Therefore, the appellant will not 
be prejudiced by the Board proceeding to the merits of the 
claim.  Indeed, a remand of this issue would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See, e.g., Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The amendments to 38 U.S.C.A. § 1110 made by § 8052 of the 
Omnibus Budget Reconciliation Act of 1990 (OBRA), Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351, which are 
applicable to claims filed after October 31, 1990, prohibit 
the payment of compensation to a veteran under 38 U.S.C. § 
1110 or § 1131 for a disability that is a result of a 
veteran's own abuse of alcohol or drugs (a "substance-abuse 
disability"), and they preclude direct service connection of 
a substance-abuse disability for purposes of all VA benefits, 
including DIC.  However, the VA may award DIC to a veteran's 
survivors based on the veteran's death from a substance-abuse 
disability which is secondarily service connected under 38 
C.F.R. § 3.310.  See 38 U.S.C.A. §§ 105, 1110, 1131 (West 
1991); 38 C.F.R. § 3.301 (2000); VAOPGCPREC 7-99 and 2-97; 
Allen v. Principi, 237 F.3d 1368 (2001).  

In Allen, supra, the US Court of Appeals for the Federal 
Circuit (Court) held that the legislative history of 
38 U.S.C.A. § 1110, as amended by § 8052(a)(2) of OBRA, is 
quite clear that Congress intended to preclude recovery for a 
primary alcohol abuse disability or the secondary effects of 
a primary alcohol abuse disability.  The Court held that 38 
U.S.C. § 1110 does not preclude compensation for an alcohol 
or drug abuse disability secondary to a service-connected 
disability or use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connected 
disability, but noted that veterans may only recover if they 
can adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder.  The Court stated that such 
compensation would only result where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing. 

A review of the claims file demonstrates that the veteran was 
treated for alcoholism (a substance abuse disability) during 
service.  Also during service, he was diagnosed with 
Wernicke-Korsakoff encephalopathy, secondary to excess 
alcohol consumption, cerebellar degeneration, secondary to 
Wernicke-Korsakoff encephalopathy, severe distal 
polyneuropathy, nutritional, secondary to excess alcohol 
consumption, and fatty metamorphosis of the liver compatible 
with alcoholism.

During the veteran's lifetime, service connection was 
established for Wernicke-Korsakoff's syndrome with cerebellar 
degeneration.  The medical evidence demonstrates that such 
condition was secondary to alcoholism, not the other way 
around, as argued by the appellant and her representative.  
The medical evidence clearly demonstrates that the veteran's 
longstanding alcoholism led to cirrhosis of the liver, which 
led to hepatocellular carcinoma and death.  The evidence does 
not show that the veteran had a substance-abuse disability 
which was proximately due to or the result of a service-
connected disease or injury.  See VAOPGCPREC 7-99.  As noted 
above, governing law prohibits direct service connection for 
a substance-abuse disability or the secondary effects of a 
primary substance abuse disability for purposes of all VA 
benefits, including DIC.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Allen, supra.  Since the veteran's hepatocellular 
carcinoma (the primary cause of death) was a secondary effect 
of a primary substance abuse disability (alcoholism), service 
connection may not be awarded for the cause of the veteran's 
death.  Id.  In the present case, the law, not the evidence, 
is dispositive.  Sabonis, supra.  The Board holds that, as a 
matter of law, there is no entitlement to service connection 
for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

